El Juez Asociado Señob Aldrey,
emitió la opinión del tribunal.
La petición de certiorari cuya resolución motiva esta ape-lación fué presentada en la corte inferior el primero de julio de 1925 y fué resuelta por sentencia del 12 del mes siguiente siendo apelada el mismo día y a pesar de ser de 27 páginas la transcripción de la apelación no fué presentada en este Tribunal Supremo basta el-20 de octubre; y después de obte-nidas varias prórrogas por el apelante para presentar su alegato de apelación éste fué radicado cinco meses después, el 15 de marzo de 1926, haciendo nosotros dos días después el señalamiento de día para la vista de la apelación, y sus-pendida a petición de la apelante con la conformidad de la apelada, señalamos la vista nuevamente para el 28 de mayo de este año en cuyo día tuvo lugar. Hacemos constar estos datos para que se vea que si este caso ha tardado en resol-verse a pesar de estar en discusión la validez del presupuesto del municipio de Isabela para el año económico de 1925 a *7901926 ha sido debido a las actuaciones de las partes, pues a pesar de haber sido apelada la sentencia en 12 de agosto de 1925 la vista de sn apelación no ha podido tener lugar hasta nueve meses después, en la época en que este tribunal está próximo a cerrar sus sesiones y agobiado de trabajo por el deseo que tenemos de resolver todos los casos pendientes de decisión.
Don Serafín Alfaro y don Eamón Calero comparecieron ante la Corte de Distrito de Aguadilla alegando ser miembros de la Asamblea Municipal de Isabela y contribuyentes de ese municipio y solicitaron que librase un auto de certiorari con el fin de que anulase dos acuerdos de dicha asamblea municipal, tomados ambos' en la sesión que celebró dicho cuerpo el 18 de junio de 1925, uno declarando vacante los cargos que los peticionarios ocupaban como asambleístas y otro, to-mado después del anterior, aprobando el presupuesto del ex-presado municipio que había de regir desde el primero de julio de 1925 hasta el 30 de junio de 1926, a pesar de haber vedado el alcalde el 15 de junio el mismo presupuesto apro-bado por la asamblea en 10 de junio anterior.
La sentencia recaída en este asunto fue favorable a los demandantes quienes al contestar el alegato de apelación de la demandada dicen en primer término que debemos desestimar la apelación porque no existe tal remedio en procedimientos especiales a menos que se confiera expresa o tácitamente; pero el artículo 295 del Código de Enjuiciamiento Civil autoriza apelaciones de sentencias dictadas por las cortes de distrito en pleitos o procedimientos especiales, y el presente es un procedimiento especial por lo que la apelación podía ser interpuesta y no la desestimaremos.
La asamblea municipal apelante alega seis motivos de error para sostener su recurso de los cuales los cinco prime-ros se alegan por no haber sido sostenidos por la corte'in-ferior los motivos que alegó ante ella para que anulara el auto que expidió, y el sexto por haber sido dictada sentencia *791declarando con lugar la petición de certiorari y anulando los acuerdos impugnados.
La apelante solicitó en lá corte inferior que el auto li-brado fuese anulado por los siguientes motivos, que como hemos dicho son los primeros de su apelación, a saber: Io., que la petición de certiorari no contiene hechos suficientes para constituir causa de acción; 2°., que la petición es im-precisa y ambigua; 3°., que se establecen en ella indebida-mente dos causas de acción, o se intentan establecer indebi-damente dos causas de acción; y 4°., que no procede el librar miento del auto de certiorari porque causaría graves perjui-cios a los intereses públicos de Isabela y originaría entor-pecimientos en la administración municipal de ese pueblo.
La Ley Municipal en su artículo 65 concede jurisdicción a las cortes de distrito a instancia de parte perjudicada para anular o revisar cualquier acto legislativo o administrativo de la asamblea municipal que lesione derechos constitucionales de los querellantes o sean contrarios a la: Ley Orgánica o a las leyes de Puerto Rico, mediante certiorari.
Los apelados, peticionarios en la corte inferior, alegaron en su solicitud los caracteres en que comparecían, según he-mos dicho, los nombres y apellidos de las siete personas que componen la asamblea municipal de Isabela; que dicha asam-blea en su sesión 'extraordinaria del 18 de junio de 1925, es-tando presentes todos sus miembros y por cuatro votos contra tres, ilegalmente, en violación manifiesta y abierta de la Ley Municipal vigente, asumiendo facultades que no tenía ni tiene, y usurpando poderes de que no estaba ni está inves-tida e invocando y fundándose en la sección 20 de la Ley Municipal, tomó el acuerdo de declarar y declaró vacantes los puestos de los peticionarios en dicha asamblea, de cuyo acuerdo protestaron en el mismo acto, y que debido a dicho acuerdo los peticionarios abandonaron la sesión saliendo del salón en que se celebraba; y que en la misma sesión, sin estar presentes los peticionarios y sí solamente los otros cinco *792¡miembros de los siete que integran la asamblea ’municipal, ésta tomó el acuerdo de aprobar el presupuesto municipal de dicbo municipio para el año fis'cal de 1925 a 1926 contra el veto del alcalde que había vedado el que había sido apro-bado el 10 de junio de 1925, acuerdo que tomó por cuatro votos, y uno en contra, después de haber declarado vacantes los puestos de los peticionarios, por lo que es ilegal y nulo el mencionado acuerdo aprobatorio del presupuesto por ha-berse tomado en violación de la.Ley Municipal.
 En toda demanda y también en las peticiones de certiorari, ya sea el clásico contra resoluciones judiciales ya el que concede la Ley Municipal contra actos legislativos o administrativos de las asambleas municipales es necesario que se aleguen hechos de los cuales, teniéndolos por ciertos, surja el remedio que se solicita y sin ellos no está autorizada la corte para requerir las diligencias que motivaron los actos legislativos o administrativos impugnados y decidir si son nulos o lió, ni para obligar a la demandada a que se defienda sin conocer los hechos en que se basa la petición de nulidad que se interesa, y si así no se hace será motivo bastante para no expedir el auto o para anularlo cuando sobre ello se llame la atención de la corte. En 11 C. J. pág. 184, sección 296, se sienta el mismo principio.
La petición en este caso para que se anule el acuerdo de-clarando vacantes los cargos de los peticionarios es fatal-mente defectuosa porque sólo contiene alegaciones de dere-cho, impropias en toda demanda o petición, sin exposición alguna de hechos pues se dice que la asamblea municipal tomó ese acuerdo ilegalmente, en violación de la ley y usurpando facultados que no tenía, pero sin relatar los hechos de los cuales pueda con su lectura llegar a la conclusión una corte de que siendo ciertos la asamblea obró fuera de sus facul-tades o contra la ley. Es más, según esa alegación el acuerdo se tomó fundándose la asamblea municipal en el artículo 20 de la ley que rige sus destinos, en el que se faculta a los *793miembros de dichas asambleas para declarar vacantes los puestos de los otros asambleístas que estuvieren ausentes del municipio sin causa justificada durante un período de sus se-siones, y como en la petición no se alega que tal ausencia no haya ocurrido, o- mejor dicho que los peticionarios han con-currido durante los períodos de sesiones, la petición es insu-ficiente por falta de esa alegación por no expresar hechos para el remedio que se solicita. La falta de hechos suficien-tes en la petición la hace también incierta porque no pone a la demandada en situación de saber de cuáles hechos ha de defenderse y sobre cuáles ha de versar la controversia.
También la demanda adolece del defecto de acumular indebidamente dos causas de acción: una es la ejercitada por los peticionarios como asambleístas para que se anule el acuerdo de la asamblea que declaró vacantes sus cargos; la otra, es la que ejercitan como contribuyentes para que se declare ilegal la aprobación del presupuesto contra el veto del alcalde, después de haber sido declarados vacantes los cargos de los peticionarios, por el voto de cuatro de los cinco miembros restantes, acciones que no son acumulables porque se ejercitan bajo distintos caracteres, una como asambleístas en reclamación de sus cargos, y otra como meros contribuyentes, independientemente del carácter anterior y porque se refieren a acuerdos distintos, aunque relacionados entre sí. En Spelling sobre Injunctions y otros remedios extraordinarios, segunda edición, tomo 2, páginas 1722 y 1723, sección 1993, se dice lo siguiente: “La objeción de haber sido acumuladas impropiamente más de una causa de acción en la misma petición procede en ésta como en otras peticiones o demandas, en propios casos. En consecuencia, se ha declarado que dos distintas órdenes o decretos finales de la corte de comisionados, una eátableciendo un camino y la otra concediendo una licencia para explotar un barco de pasajeros {ferry) no pueden llevarse a una corte de circuito por un auto de certiorari, aunque el barco era una parte del camino.”
*794Aunque el lieelio de que la expedición del auto de certiorari pueda causar graves perjuicios a los intereses públicos y originar entorpecimientos en la administración no es motivo bastante para negar su libramiento si el peticionario tiene un derecho claro a él, sin embargo es una circunstancia que debe tenerse en cuenta cuando la solicitud no es clara en sus alegaciones.
En vista de las conclusiones expuestas opinamos que fue error de la corte inferior el no acceder a la petición de la demandada para que anulase el auto que expidió sin entrar a considerar los méritos del caso, y por eso no tenemos que considerar el último motivo de error que alega el apelante fundado en que no debió declararse con lugar la petición de certiorari y anularse los mencionados acuerdos.
La sentencia apelada debe ser revocada y dictarse otra declarando que la petición de certiorari no es suficiente para expedir el auto que se interesó y anulando el auto que fue expedido, sin especial condena de costas.